Citation Nr: 1722993	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony at a February 2017 Board video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss, considered disabling under VA standards, is at least as likely as not causally related to his exposure to excessive noise during active military service. 

2.  The Veteran's tinnitus is likely the result of the Veteran's bilateral sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's DD Form 214 documents that he served with a military occupational specialty of Aircraft Pneudraulics Repairman.  At the Board hearing, he testified that he worked on aircraft and was constantly surrounded by loud noise from the flight line while in Vietnam.  His service treatment records further include hearing conservation audiograms, ordered for service members routinely exposed to excessive noise in their duties.  The Board therefore finds that the weight of the evidence demonstrates that the Veteran was exposed to excessive noise and acoustic trauma during military service.  

The Veteran was provided with a VA audiological examination in June 2010.  Audiometric testing demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
40
50
40
45
50
46
LEFT
50
55
50
60
65
58

Word recognition testing utilizing the Maryland CNC word list demonstrated 96 percent speech discrimination for each ear.  The Veteran thus has hearing loss at a level considered to be a disability for VA service connection purposes.  See 38 C.F.R. § 3.385 (2016).

The question remaining is whether the Veteran's bilateral hearing loss disability is etiologically related to his in-service noise exposure.  

In a September 2010 VA addendum medical opinion, the examiner stated that based on review of the service treatment records demonstrating audio thresholds within normal limits at both pre-induction and separation examinations, personal interview with the Veteran, and audiometric testing, she found the Veteran's hearing loss and tinnitus to less likely as not have resulted from noise exposure during military service.  Although the examiner indicated upon what evidence she based her conclusion, a rationale for such conclusion was not stated.  The Board notes that conservation audio data from October 1970, January 1971, and March 1972 and, to a lesser extent, the March 1972 separation examination, demonstrate decreased hearing acuity bilaterally as compared with the pre-induction audiogram.  As it is unclear whether the examiner considered this evidence in reaching her conclusion, and provided no rationale, the examination report is found to be inadequate for adjudicatory purposes and is further found to carry little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

While the Board could remand the case for another opinion on this matter, the Board has determined that a VA Training Letter on Hearing Loss provides sufficient information about the likely causes of sensorineural hearing loss, the type this Veteran has, to resolve the benefit of the doubt on the remaining question of the likelihood of a connection between the Veteran's current hearing loss and noise exposure.  In this regard, Training Letter 10-02 (March 18, 2010) notes that, "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  When considered alongside the Veteran's report of recognizing a difference in  his hearing ability after returning from Vietnam, and experiencing worsening hearing loss since that time, the Board finds that the evidence has at least reached the point of equipoise on the question of whether the Veteran's current hearing loss disability is at least partially caused by his exposure to excess noise during military service.  There being at least an approximate balance of positive and negative evidence regarding this issue, the benefit of the doubt, held by the claimant, applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In sum, the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity required under VA regulations to constitute a hearing loss "disability"; the Veteran experienced excessive noise exposure while performing his duties on the flight line during active duty, and, resolving all reasonable doubt in favor of the Veteran, his current hearing loss is etiologically related to his in-service noise exposure.  Thus, service connection for bilateral hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether service connection for hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran reports that he does not remember when he first began experiencing tinnitus, but that he has heard ringing in his ears intermittently for as long as he can remember.  He asserts that it is also a result of his excessive noise exposure during service.

As the Board is granting service connection for sensorineural hearing loss in this decision, service connection for tinnitus may be granted on a secondary basis as a disability proximately due to or resulting from, or aggravated by, the service-connected hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  The VA Training Letter also notes that "[s]ensorineural hearing loss . . . is the most common cause of tinnitus."  Training Letter at 5.  Accordingly, based on the foregoing information and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


